Case: 21-30360      Document: 00516426934         Page: 1    Date Filed: 08/10/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 10, 2022
                                   No. 21-30360                          Lyle W. Cayce
                                                                              Clerk

   Francis G. "Buddy" Allemang,

                                                            Plaintiff—Appellant,

                                       versus

   State of Louisiana through the Department of Public
   Safety (Louisiana Office of State Police, Troop D);
   Freddie Rogers,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 2:19-CV-128


   Before Higginbotham, Dennis, and Graves, Circuit Judges.
   James E. Graves, Jr., Circuit Judge:*
          Plaintiff-appellant Francis G. “Buddy” Allemang sued a Louisiana
   State Trooper and the State of Louisiana after he was arrested on suspicion
   of driving while intoxicated for failing a standard field sobriety test (SFST),



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30360     Document: 00516426934           Page: 2   Date Filed: 08/10/2022




                                    No. 21-30360


   even though Allemang had informed the Trooper that back injuries would
   inhibit his ability to complete the SFST, and even though Allemang would
   later blow a clean Breathalyzer. The district court granted summary
   judgment to the defendants, holding that the arrest did not violate
   Allemang’s rights under the Fourth and Fourteenth Amendments. We
   AFFIRM, but for slightly different reasons than the district court offered.
                                         I.
          In August 2015, plaintiff-appellant Francis G. “Buddy” Allemang was
   fifty-five years old and had recently suffered spinal injuries. Allemang had
   received medical treatment, including injections and various neck and back
   surgeries, for the pain associated with these injuries. He would be deemed
   disabled by a Social Security physician two years later in 2017. But on August
   21, 2015, he was stopped at a DWI checkpoint at 11 p.m. in Calcasieu Parish,
   Louisiana. Allemang was driving three passengers toward an RV park where
   they were all staying that evening.
          When Allemang approached the checkpoint, an unknown officer
   asked him whether he had consumed any alcohol that day, to which Allemang
   responded that he had four beers over a several-hour period, with the final
   beer “around 9:30” with dinner. The officer then motioned for defendant-
   appellee State Trooper Freddie Rogers to approach Allemang’s vehicle.
   Allemang repeated to Rogers that he had consumed four beers that evening,
   and Rogers would later assert in his incident report that he detected a “faint
   to moderate odor of alcoholic beverage on [Allemang’s] breath.” Rogers
   asked Allemang to submit to a SFST. Allemang consented and exited his
   vehicle.
          Before starting the SFST, Rogers asked Allemang whether there was
   any reason he could not perform the tests. Allemang said “yes” and
   explained his recent spinal injuries and surgeries, which he believed would




                                         2
Case: 21-30360     Document: 00516426934          Page: 3   Date Filed: 08/10/2022




                                   No. 21-30360


   impede his ability to complete the test’s physical portions. One of
   Allemang’s passengers echoed Allemang’s concerns to the officers,
   including that Allemang’s amblyopia could interfere with a nystagmus test.
   Rogers proceeded with the full SFST.
          Rogers placed Allemang in front of his squad car and performed a
   horizontal nystagmus test followed by a one-leg stand test, a “heel-to-toe”
   test, and an “alphabet” test. Rogers last instructed Allemang to count
   backwards from 100. According to Rogers, Allemang had a “lack of smooth
   pursuit in both eyes during the nystagmus test,” and did not pass the various
   movement tests. Specifically, Rogers says that Allemang stopped once,
   stepped off the line once, and missed heel-toe contact five times during the
   walk-and-turn test. Rogers also says that Allemang was unable to stand on
   one leg for more than a few seconds. Rogers arrested Allemang for driving
   while intoxicated.
          Rogers took Allemang to a nearby “Intoxilyzer Trailer” for a breath
   test. Rogers asked Allemang if he would submit to a Breathalyzer test, to
   which Allemang responded that he could not refuse the test because he would
   lose his commercial driving license for at least a year. Rogers retorted that
   Allemang would lose his license for a year anyway because he had just been
   arrested for a DUI. Allemang submitted to the Breathalyzer test, and blew a
   .000% blood-alcohol level. Still believing that Allemang was intoxicated,
   Rogers asked whether Allemang had taken any medication that evening.
   Allemang answered that he had taken Aleve for back pain, Metformin for
   diabetes, and blood pressure medication. Despite the negative Breathalyzer
   test, Rogers took Allemang to Louisiana State Police Troop D headquarters
   to collect a urine sample and then sent him to Calcasieu Parish jail for
   booking. A few days later, Allemang’s urinalysis results reported no
   intoxicating drugs in his system when he was arrested. On February 1, 2016,
   the Calcasieu Parish District Attorney rejected Allemang’s DWI charge.



                                         3
Case: 21-30360     Document: 00516426934           Page: 4   Date Filed: 08/10/2022




                                    No. 21-30360


          Allemang filed an administrative complaint with the Louisiana State
   Police, alleging that he had been improperly arrested. An internal
   investigation showed that Rogers’ dashboard camera did not capture the
   sobriety tests due to condensation on Rogers’ windshield. Rogers’ body
   camera also did not record any audio of the tests or arrest, although Rogers
   would later state that his camera was functioning properly and did not know
   “why the audio did not record.” The State closed Allemang’s complaint,
   concluding that that Allemang’s allegations were “unfounded.”
          Allemang then filed this suit against Rogers and the “State of
   Louisiana Through the Department of Public Safety” in August 2016. He
   alleged that Rogers violated his due process and privacy rights under the
   Louisiana Constitution, as well as “other rights provided by Louisiana law
   and the United States Constitution.” He later filed a supplemental petition
   alleging that Rogers is individually liable, as well as more clearly asserting
   wrongful arrest in violation of his Fourth and Fourteenth Amendment rights.
   The defendants then removed the case to the Western District of Louisiana.
          Rogers asserted qualified immunity in his answer to Allemang’s
   complaint, but the State’s private counsel did not assert Eleventh
   Amendment immunity or argue that the State could not be sued under 42
   U.S.C. § 1983. The defendants then moved to dismiss under rule 12(b)(6).
   After Rogers’ deposition, the parties asked the district court to convert that
   motion to one for summary judgment.
          On a magistrate judge’s recommendation and over Allemang’s
   objections, the district court entered summary judgment on: (i) Allemang’s
   individual-capacity claim against Rogers, finding that Rogers was entitled to
   qualified immunity; (ii) Allemang’s vicarious liability claims; and
   (iii) Allemang’s defamation claim. Allemang sought to appeal immediately,




                                         4
Case: 21-30360      Document: 00516426934           Page: 5   Date Filed: 08/10/2022




                                     No. 21-30360


   but we dismissed the appeal for lack of jurisdiction given that Allemang’s
   official-capacity claim and several state tort claims remained pending.
          Some evidentiary wrangling followed the defendants’ second motion
   for summary judgment on Allemang’s remaining claims, with Allemang
   seeking to either depose more troopers or to admit affidavits from two retired
   State Police supervisors. The district court struck those affidavits for, among
   other reasons, lack of relevancy. The district court then granted the
   defendants’ second summary judgment motion and dismissed Allemang’s
   remaining claims with prejudice. This appeal followed. We have jurisdiction
   over this appeal from a final judgment under 28 U.S.C. § 1291.
                                         II.
          Allemang presents three overarching issues for our review. First, he
   asserts that the district court wrongly concluded that Rogers had reasonable
   suspicion to conduct the SFST or probable cause to arrest Allemang. Second,
   he says that the district court erred in dismissing his “Monell and Louisiana
   negligent training/supervision liability claims.” Third, he argues that the
   district court erred in striking the affidavits from the retired State Troopers.
                                         A.
          We start with the most crucial question: whether Rogers violated
   Allemang’s constitutional rights by subjecting him to a SFST and then by
   arresting him despite Allemang’s explanation for his deficient SFST
   performance and clean Breathalyzer. The constitutional tort of false arrest
   requires a showing of no probable cause. Brown v. Lyford, 243 F.3d 185, 189
   (5th Cir. 2001). “The Supreme Court has defined probable cause as the
   ‘facts and circumstances within the officer’s knowledge that are sufficient to
   warrant a prudent person, or one of reasonable caution, in believing, in the
   circumstances shown, that the suspect has committed, is committing, or is
   about to commit an offense.’” Piazza v. Mayne, 217 F.3d 239, 245-46 (5th




                                          5
Case: 21-30360      Document: 00516426934          Page: 6    Date Filed: 08/10/2022




                                    No. 21-30360


   Cir. 2000) (quoting Michigan v. DeFillippo, 443 U.S. 31, 37 (1979)). The facts
   must be known to the officer at the time of the arrest; post-hoc justifications
   based on facts later learned cannot post-rationalize an arrest. Sibron v. New
   York, 392 U.S. 40, 62-63 (1968). The facts also must be particularized to the
   arrestee. Ybarra v. Illinois, 444 U.S. 85, 91 (1979). “We apply an objective
   standard, which means that we will find that probable cause existed if the
   officer was aware of facts justifying a reasonable belief that an offense was
   being committed, whether or not the officer charged the arrestee with that
   specific offense.” Club Retro, L.L.C. v. Hilton, 568 F.3d 181, 204 (5th Cir.
   2009) (citing Devenpeck v. Alford, 543 U.S. 146, 153-54 (2004)).
          Allemang was arrested for driving while intoxicated. Under Louisiana
   law, one is guilty of this offense if he or she operates any motor vehicle while
   “under the influence of alcoholic beverages” or “one or more drugs,” even
   if those drugs are not controlled substances. La. Stat. Ann. § 14:98(A).
   That is, Allemang need not specifically have been under the influence of
   alcohol to violate the statute; impairment by prescription or over-the-counter
   drugs would also suffice.
          Allemang alleges two instances in which Rogers acted without the
   requisite suspicion. First, he argues that Rogers lacked reasonable suspicion
   to administer the SFST. Second, he argues that Rogers lacked probable cause
   to arrest him based on his deficient SFST performance given Rogers’
   knowledge of Allemang’s health conditions and Allemang’s clean
   Breathalyzer. We hold that Allemang has not carried his burden of
   demonstrating a violation of a clearly established right, and therefore Rogers
   is entitled to qualified immunity.
                                          1.
          Rogers did not observe any deficiency in Allemang’s driving. Rogers
   was brought to Allemang’s car after Allemang told another officer that he




                                          6
Case: 21-30360      Document: 00516426934           Page: 7    Date Filed: 08/10/2022




                                     No. 21-30360


   (Allemang) had consumed four beers that day, the first beer around noon,
   and the last beer with his evening meal, around 9:30 p.m., about an hour and
   half earlier. Allemang’s admission was enough to justify administering the
   SFST, as Louisiana courts have consistently held. Cf. State v. Evans, 48,489
   (La. App. 2 Cir. 12/4/13), 130 So. 3d 406, 410 (defendant admitted that he
   drank two beers); State v. Shoemaker, 569 So. 2d 169, 171 (La. Ct. App. 1990),
   writ denied, 572 So. 2d 73 (La. 1991) (defendant admitted drinking four
   alcoholic beverages). Thus, Rogers had reasonable suspicion to ask Allemang
   to submit to a SFST.
                                          2.
          Whether Rogers had probable cause to arrest Allemang after the
   SFST, however, presents a much closer question. We conclude that the law
   does not conclusively establish probable cause on this question. But that
   uncertainty necessarily means that Rogers is entitled to qualified immunity,
   because there is no caselaw clearly establishing that Rogers acted
   unreasonably in arresting Allemang. See Parker v. Blackwell, 23 F.4th 517, 522
   (5th Cir. 2022) (“Showing that a right is clearly established ‘is difficult,’ and
   this showing is made only when ‘it is sufficiently clear that every reasonable
   official would have understood that what he is doing violates that right.’”
   (quoting Cunningham v. Castloo, 983 F.3d 185, 191 (5th Cir. 2020)).
          When Rogers asked Allemang whether he was able to perform a field
   sobriety test, Rogers responded that his bad back would prevent him from
   doing so, and that his amblyopia might interfere with a nystagmus test.
   Nonetheless, Rogers proceeded with the SFST, including a nystagmus test,
   and then arrested Rogers based on Allemang’s poor performance. Allemang
   does not dispute that he was deficient on his SFST. Thus, the undisputed
   evidence shows Rogers based his arrest on the following information:

          •      Allemang admitted to drinking four beers;




                                          7
Case: 21-30360      Document: 00516426934          Page: 8   Date Filed: 08/10/2022




                                    No. 21-30360


          •      Rogers’ conclusion that Allemang failed the SFST (based on
                 Rogers’ inability to perform the nystagmus test, inability to
                 stand on one foot, and inability to perform the walk-the-line
                 test); and
          •      A “faint to moderate” smell of alcohol on Allemang’s breath.

          On the ledger’s other side, however, we have Allemang’s statement
   that his disabilities would inhibit his ability to perform the SFST and his
   subsequent negative Breathalyzer. Allemang does not dispute that he was
   deficient on his SFST. But he contends that any probable cause arising from
   the SFST dissipated when he blew a negative Breathalyzer. The parties cite
   no circuit-level authority that addresses whether a clean Breathalyzer test
   negates probable cause for an arrest based on a failed SFST. Nor does there
   appear to be consensus among the district courts on the issue. See Butler v.
   City of Richardson, No. 3:95-CV-0533, 1997 WL 135651, at *3 (N.D. Tex. Mar.
   14, 1997) (two negative Breathalyzer tests dispelled probable cause); Jason v.
   Par. of Plaquemines, No. CV 16-2728, 2016 WL 4623050, at *3–4 (E.D. La.
   Sept. 6, 2016) (0.022% Breathalyzer result did not negate probable cause
   created by admission of drinking, failed SFST, and smell of alcohol);
   Martinez v. Greater New Orleans Expressway Comm’n, No. CV 20-3101, 2021
   WL 1023054, at *4–5 (E.D. La. Mar. 17, 2021) (negative Breathalyzer test did
   not dispel probable cause because test was administered long after officer’s
   observations of signs of intoxication such that alcohol would have
   metabolized). Also lacking is any consensus or robust trend among the other
   circuits that we could join. See Miller v. Sanilac Cty., 606 F.3d 240, 249 (6th
   Cir. 2010) (negative Breathalyzer result creates fact issue as to
   reasonableness of arrest precluding summary judgment); Barnett v.
   MacArthur, 715 F. App’x 894, 907 (11th Cir. 2017) (negative Breathalyzer
   test and disputed SFST results negated probable cause); but see Perdew v.




                                         8
Case: 21-30360       Document: 00516426934            Page: 9     Date Filed: 08/10/2022




                                       No. 21-30360


   Valiant, 21 F. App’x 703, 705 (9th Cir. 2001) (failed SFST supported
   probable cause despite negative Breathalyzer).
          Against this mixed precedential backdrop, we must conclude that
   Rogers acted did not act unreasonably in light of then-prevailing caselaw.
   Accordingly, the district court did not err in finding that Rogers is entitled to
   qualified immunity against Allemang’s Fourth Amendment claim.
                                            B.
          Allemang also appeals the district court’s dismissal of his claims
   against Rogers in his “official capacity.” The district court and both parties
   analyze this claim under Monell v. Department of Social Services, 436 U.S. 658
   (1978). Allemang similarly avers in his briefing that the “crux” of his
   “[§] 1983 Monell claim (and corresponding Louisiana claim) against the State
   sounds in its failure to sufficiently train its officers on the proper
   administration of SFSTs, especially insofar as it relates to disabled
   individuals.”
          According to Allemang, his claim against Rogers in his official capacity
   is a claim against the “State.” This is a correct description of official-capacity
   claims. See, e.g., Will v. Mich. Dept. of State Police, 491 U.S. 58, 66 (1989) (“A
   suit against a state official in his . . . official capacity is not a suit against the
   official but rather is a suit against the official’s office,” and thus is “no
   different from a suit against the State itself.”). The defendants did not assert
   Eleventh Amendment immunity as a defense to this allegation, and, like the
   district court, they analyze this claim under Monell. However, a claim for
   damages against a state official in his official capacity or a state entity for an
   alleged unconstitutional policy or custom is barred by both Eleventh
   Amendment immunity and the rule that states are not “persons” under
   § 1983. See, e.g., Will, 491 U.S. at 66; Edelman v. Jordan, 415 U.S. 651, 663
   (1974). The Louisiana State Police Department is a sub-unit of the Louisiana




                                             9
Case: 21-30360      Document: 00516426934            Page: 10    Date Filed: 08/10/2022




                                      No. 21-30360


   Department of Public Safety, an independent executive agency of the state
   government, and thus is not a cognizable Monell defendant. See La. Rev.
   Stat. § 36:401, et seq. Curiously, no party briefed these limitations during
   this litigation, and the district court did not note them when it rejected
   Allemang’s official capacity claim for other reasons. Though the defendants
   may have waived Eleventh Amendment immunity by not raising it, see
   Edelman, 415 U.S. at 678, § 1983—as interpreted by the Supreme Court—
   does not allow for suits against state entities or against state officials in their
   official capacities, Will, 491 U.S. at 65-66. Accordingly, the district court was
   correct, albeit for the wrong reasons, in dismissing Allemang’s § 1983 claims
   against the State of Louisiana.
                                           C.
          Last, Allemang challenges the district court’s decision to strike the
   affidavits from retired Troopers Edgar and Reavis. But because Allemang
   offered those affidavits in support of his barred official-capacity claim, we
   need not address the district court’s evidentiary ruling.
                                          IV.
          In summary, we agree with the district court that Rogers is entitled to
   qualified immunity, but only because there is no caselaw clearly establishing
   that he acted unreasonably in proceeding to arrest Allemang for a failed SFST
   despite a negative breathalyzer. We further conclude that Allemang’s
   official-capacity claim against Rogers is not viable under § 1983. We therefore
   AFFIRM the district court’s judgment.




                                           10